DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 & 17: Claims 16 & 17 recite the limitation "the non-circular opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Based on the claims it appears that “the non-circular opening” should have been “the circular opening” and the claims are being interpreted as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 11, 13-15, & 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda (US PG Pub 2009/0298608; hereafter ‘608) in view of Grubbs (US PG Pub 2003/0003239; hereafter ‘239) and Kaiser et al. (US Patent 2,331,983; hereafter ‘983).
Claim 1: ‘608 discloses a painted design for a golf shaft comprising stripes down the length of the shaft by draw coating (see title, ¶s 39-41).
‘608 does not teach details of the draw coating method.
‘239 is directed towards applying paint to a golf shaft (title & abstract), the method comprising:
inserting a portion of a golf shaft lengthwise through an aperture in a paint applicator, the paint applicator having a first surface and a second surface opposite the first surface (see Figs. 1-4);
actuating a painting apparatus, thereby causing the base paint to contact the golf shaft and the second surface of the paint applicator (the apparatus is tilted which shifts paint to the second surface (see Figs. 3-4 and abstract), the golf shaft is inserted 
pulling the golf shaft lengthwise through the aperture in the paint applicator thereby applying the paint lengthwise along the portion of the golf shaft (abstract & Figs. 3-4).
And, ‘983 is directed towards decorating rods by draw coating (see Figs. 1-12 and title) in which stripes are applied to the length of the rod by using a non-circular aperture which is different than the cross-section of the rod to be coated with the stripes (see Figs. 6-12, col. 1, lines 19-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a draw coating apparatus as described in ‘239 with a non-circular aperture as taught by ‘983 to apply the non-uniform coating of ‘608 because ‘239 & ‘983 are art recognized draw coating techniques which would have predictably produced the non-uniform coating desired by ‘608.
Claim 2: ‘983 teaches a hexagonal aperture (Figs. 6-12)
The combination does not teach using a square aperture.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use a square aperture instead of a hexagonal aperture as taught by ‘983 because the number of corners determines the number of stripes and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 3: ‘983 teaches a hexagonal aperture (Figs. 6-12)
The combination does not teach using a triangular aperture.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use a triangular aperture instead of a hexagonal aperture as taught by ‘983 because the number of corners determines the number of stripes and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claims 6 & 7: The rotation or lack of rotation determines the position of the stripes on the shaft (see Figs. 6-12, ‘983).
The Examiner notes that it is known in the art to rotate a substrate while coating to twist or wrap a coating around an object.
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate or not rotate the golf shaft during the draw coating process (the pulling of the shaft) because it is recognized in the art of to rotate a substrate while coating to twist or wrap a coating around an object to obtain a desired aesthetic design and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 8: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform multiple different colors as taught by ‘983 because aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 9: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform multiple different colors as taught by ‘983 because aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Additionally, it would have been obvious to use a second draw coating apparatus for the second color because it would have simplified the process by not require cleaning of the coating apparatus between changing colors and it is prima facie obvious to duplicate parts. MPEP §2144.04 (VI)(B).
Claim 11: ‘983 teaches that the aperture is rubber and it acts as the applicator (col. 1, lines 19-40, pg 1).
Claim 13: ‘608 discloses a painted design for a golf shaft comprising stripes down the length of the shaft by draw coating (see title, ¶s 39-41).
‘608 does not teach details of the draw coating method.
‘239 is directed towards applying paint to a golf shaft (title & abstract), the method comprising:
inserting a portion of a golf shaft lengthwise through an aperture in a paint applicator, the paint applicator having a first surface and a second surface opposite the first surface (see Figs. 1-4);
actuating a painting apparatus, thereby causing the base paint to contact the golf shaft and the second surface of the paint applicator (the apparatus is tilted which shifts paint to the second surface (see Figs. 3-4 and abstract), the golf shaft is inserted through the aperture and thus causing paint to contact the golf shaft (Figs. 3-4 and abstract); and
pulling the golf shaft lengthwise through the aperture in the paint applicator thereby applying the paint lengthwise along the portion of the golf shaft (abstract & Figs. 3-4).
And, ‘983 is directed towards decorating rods by draw coating (see Figs. 1-12 and title) in which stripes are applied to the length of the rod by using a circular aperture including slits formed circumferentially around the circular aperture (the hexagonal cross section is a circular shape with slits cut out of the circle; see Figs. 6-12, col. 1, lines 19-40).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a draw coating apparatus as described in ‘239 with a circular aperture including slits formed circumferentially around the circular aperture as taught by ‘983 to apply the non-uniform coating of ‘608 because ‘239 & ‘983 are art recognized draw coating techniques which would have predictably produced the non-uniform coating desired by ‘608.
Claim 14: ‘983 teaches a hexagonal aperture (Figs. 6-12) – i.e. the slits are located equidistantly around the circumference of the circular aperture.
Claim 15: ‘983 teaches a hexagonal aperture (Figs. 6-12) – i.e. the slits are located equidistantly around the circumference of the circular aperture.
‘983 does not teach that the slits are located non-equidistantly around the circumference of the circular aperture.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use an aperture with slits located non-equidistantly around the circumference of the circular aperture instead of an aperture with slits located equidistantly around the circumference of the circular aperture as taught by ‘983 because the number of slits determines the number of stripes and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claims 18 & 19: The rotation or lack of rotation determines the position of the stripes on the shaft (see Figs. 6-12, ‘983).
The Examiner notes that it is known in the art to rotate a substrate while coating to twist or wrap a coating around an object.
It would have been obvious to one of ordinary skill in the art at the time of filing to rotate or not rotate the golf shaft during the draw coating process (the pulling of the shaft) because it is recognized in the art of to rotate a substrate while coating to twist or wrap a coating around an object to obtain a desired aesthetic design and aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 20: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform multiple different colors as taught by ‘983 because aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Claim 21: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform multiple different colors as taught by ‘983 because aesthetic design changes are prima facie obvious. MPEP §2144.04(I).
Additionally, it would have been obvious to use a second draw coating apparatus for the second color because it would have simplified the process by not require cleaning of the coating apparatus between changing colors and it is prima facie obvious to duplicate parts. MPEP §2144.04 (VI)(B).
Claims 4-5 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘608 in view of ‘239 and ‘983 as applied above, and further in view of McEvoy et al. (US PG Pub 2014/0272164; hereafter ‘164)
Claims 4-5 & 16-17: The combination is silent regarding the drawing speed used during the process.
‘164, which is directed towards a method of draw coating (¶ 21) discloses that the rate drawing speed controls the rate and quantity of the coating applied (¶ 21).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Thus, it is prima facie obvious to optimize the quantity of the coating composition to obtain desired results.
Though ‘164 is silent concerning maintaining a constant or variable drawing speed of the shaft to obtain the desired coating quantities, it does teach that coating quantity is proportionate to the drawing rate and thus constant and variable drawing speed. Thus, the drawing speed is a result-effective variable based on coating quantity desired and it is obvious to optimize drawing speed to obtain the desired coating quantity.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the drawing speed to either use a constant or variable drawing speed to coating the golf shaft because as discussed above, drawing speed is a result effective variable which is obvious to optimize to obtained the desired coating quantity.
Claims 10 & 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘608 in view of ‘239 and ‘983 as applied above, and further in view of Andre et al. (US PG Pub 2006/0030663; hereafter ‘663).
Claims 10 & 22: ‘983 teaches that several different colors can be applied by repeatedly drawing through different color coatings with drying between each different color (col. 2, lines 14-45, pg 1, ‘983).
The combination does not teach applying to the portion of the golf shaft a coat of transparent paint.
However, ‘663, which is also directed towards golf equipment (title) teaches applying scratch resistant coatings to golf shafts to protect the shafts (abstract and ¶ 151) which are transparent (¶s 3, 38, 113, & 127).
It would have been obvious to one of ordinary skill in the art at the time of filing to further coat the surface with a transparent scratch resistant coating as taught by ‘663 because it is recognized in the art to apply scratch resistant top coatings and it would have predictably improved the golf shaft.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759